Citation Nr: 9904745	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  98-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel




INTRODUCTION

The veteran had active duty, with some breaks, from 
approximately 1968 to 1991.  The available copies of DD Form 
214, Armed Forces of the United States Report of Transfer or 
Discharge, reflect service from September 1978 to October 
1983, October 1983 to March 1989, and February 1991 to April 
1991.  The record reflects that the veteran retired from the 
United States Marine Corps.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection of residuals of 
a back injury and assigned a 10 percent rating.  The veteran 
appealed the rating.


REMAND

Service medical records contain a report of medical history, 
dated in June 1972, reflecting that the veteran reported 
recurrent back pain.  Service medical records also contain a 
report of examination in June 1988 with a notation of 
"lumbar vertebrae '69" and "lumbar discomfort since lumbar 
fracture.  Doesn't affect work.  Tolerable."  The available 
service medical records do not contain records dated earlier 
than 1971.

The veteran filed an original application for compensation or 
pension in May 1996, seeking, among other things, service 
connection for residuals of a back injury that was described 
as having occurred in November 1969.  In an August 1996 
letter to the RO, the veteran stated that he fell from a 
helicopter in 1969 and cracked several lower vertebrae.  He 
said that he had physical therapy for a while and was told on 
many occasions that there was no treatment for the condition 
and that the best medication was muscle relaxers and aspirin.  
He said he was offered a medical discharge but requested that 
he be allowed to remain on active duty.  He reported that he 
had learned to live with the pain.  He said he had had no 
treatment since his retirement from the Marine Corps.

A VA examination was conducted in February 1997.  The veteran 
described having fallen 12 feet from a helicopter.  He said 
he was told at the time that he had cracked vertebrae.  He 
said that the low back pain never completely resolved, that 
it was usually not very severe, but that it had gotten 
progressively worse over the years.  He reported that he 
currently had low back pain, and pointed to the midline 
lumbar spine area.  He also reported history of shrapnel 
wound to the upper back in 1970 with no sequelae.  He was a 
well-developed, tall male in no acute distress.  He was 6'4" 
tall and weighed 264 pounds.  He appeared to be overweight.  
He had normal gait.  He had no residual shrapnel scarring of 
the upper back.  He had no postural abnormalities.  He had no 
fixed deformities.  Musculature of the lumbar spine was 
symmetrical.  There was no spasm.  He could flex to 70 
degrees, extend to 15 degrees, laterally flex to 20 degrees 
bilaterally, and rotate to 30 degrees bilaterally.  No pain 
on motion was noted.  No neurological deficits were noted.  
Diagnoses included persistent low back pain, post-trauma, as 
noted, and vertebral fracture.  

A February 1997 X-ray of the lumbar spine showed that the 
lumbar vertebral bodies were normal in height, with equal 
disk spaces.  Alignment was good.  Small anterior osteophytes 
were seen from L1 to L5.  The pedicles were intact.  The 
abdominal aorta was calcified.  There were surgical clips in 
the right upper quadrant of the abdomen.  The diagnostic 
impression was of a normal study.  

As previously mentioned, by rating decision in September 
1997, service connection for residuals of a back injury was 
granted, and a 10 percent rating was assigned.  The RO noted 
that reasonable doubt had been resolved in the veteran's 
favor.

Received from the veteran in March 1998 was a report of a 
February 1998 X-ray of the lumbosacral spine conducted at a 
military facility.  The reason for the X-ray was stated as 
remote history of back trauma, chronic low back pain, and 
right lower extremity radiculopathy, gradually worsening.  
The X-ray was noted to show significant loss of the usual 
lumbar lordosis, compatible with muscle spasm, and 
degenerative changes in the form of degenerative spurs and 
mild concavities of the vertebral endplates.  The disk spaces 
were not narrowed.  Fractures or subluxations were absent.  
Pedicles were intact.  Facet joint disease was seen form L4 
to S1.  The oblique projections suggested pars defects 
bilaterally at the L5-S1 level.  Impression was of findings 
compatible with muscle spasm; mild degenerative changes; 
probable bilateral pars defects at L5-S1.

Also received from the veteran in March 1998 was a March 1998 
report of magnetic resonance imaging (MRI) of the lumbar 
spine conducted at a military facility.  Impression was no 
herniated nucleus pulposus or significant spinal canal 
stenosis at any level, and minimal disc bulges at L4-5 and 
L5-S1, slightly asymmetric to the left, and only minimally 
causing narrowing of the left lateral recesses.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board, in Washington, DC, in 
November 1998.  He stated that he had had pain in his lower 
back for over 20 years, that it had gotten progressively 
worse the older he got, and that he currently took 16 to 20 
aspirin a day.  He stated that his current job required him 
to be constantly up and down inside aircraft, performing a 
supervisory-type function.  

He stated that he had asked the VA examiner (in February 
1997) if he should stop the motions he was requested to 
perform when he felt pain or if he should "do as far as he 
could" and that the examiner had said he should go as far as 
he could.  The veteran stated that he could bend over and 
touch his toes but it really hurt when he got to a certain 
point.  He said that he had lived with it for so long that he 
was used to a certain amount of pain.  He stated, with 
respect to the ranges of motion recorded by the examiner, 
that he had minimal motion before pain started.  He said that 
if he bent much more than just slightly forward, he had pain.  
It was noted for the record that the veteran demonstrated to 
the presiding Member of the Board, at the hearing, that he 
could bend forward approximately six inches or more before 
the pain would begin.  When bending to the left, he had pain 
once he got off the vertical, and, when bending to the right, 
he had discomfort a little beyond six or so inches.  

The veteran further stated that the testing in February and 
March 1998 was done after he presented to see whether there 
was medication he could take that would not make him drowsy 
or incapacitate him.  He stated that, on his way to the 
hearing, which was 70 miles, he had to stop and walk around 
because his leg started tingling.  He said he wore a back 
brace but it limited him too much.  He was not currently 
receiving any regular treatment.  Any treatment he received 
in the past several years had been at the Naval Air Station, 
Patuxtent, clinic.  

The United States Court of Veterans Appeals has stated that, 
where an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  The record reflects that the 
level of disability reported by the VA examiner in February 
1997, and that reported by the veteran during outpatient 
treatment in 1998 and at his hearing in November 1998, differ 
in many respects and, thus, the present level of disability 
may not have been fully evaluated. 

Furthermore, the Board notes that the Court, in September 
1995, entered a decision which provides substantial guidance 
to VA concerning the evaluation of claims involving 
musculoskeletal disabilities.  In DeLuca v. Brown, 8 Vet.App. 
202 (1995), the Court held that the provisions of the Rating 
Schedule do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. 
§ 4.14 does not preclude consideration of a higher rating 
based on greater limitation of motion due to pain on use.  In 
addition, the Court indicated that evaluation of orthopedic 
disorders must also involve consideration of all the factors 
set forth in 38 C.F.R. § 4.45, including, as would be 
applicable in the present case, a determination as to whether 
the spine exhibits weakened movement, excess fatigability, or 
incoordination.  The DeLuca decision also held that 
examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  The Board appreciates that the 
examiner who conducted the veteran's most recent VA 
orthopedic examination, in February 1997, reported extensive 
findings with regard to the disorder; however, the examiner 
did not thoroughly follow the guidance provided by the Court 
in DeLuca, and accordingly, a new examination must be 
conducted. 


In another decision, the Court reemphasized its DeLuca 
holding:

    Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  See also 
Tucker v. West, 11 Vet.App. 369, 373 (1998).  The veteran's 
spine disorder has been evaluated under Diagnostic Code (DC) 
5292, pertaining to limitation of motion of the lumbar spine.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased-rating claim.  We 
note that neither the referral by the RO for the VA 
examination, nor the report of the examination itself, 
conducted in February 1997, addressed the guidance provided 
by the Court in DeLuca.  See generally VAOPGCPREC 9-98 (Aug. 
14, 1998), and VAOPGCPREC 36-97 (Dec. 12, 1997), emphasizing 
that the impact of pain must be considered in making a rating 
determination as to musculoskeletal disability.

Therefore, a new examination must be conducted.  The new 
examination and the readjudication requested on REMAND should 
include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40 and 4.45.



Accordingly, this case is REMANDED for the following action:

1.  Although it appears that the veteran 
has not indicated he has received any 
other treatment for his low back 
disability, the RO should give him the 
opportunity to provide a list of the 
names and addresses of any health care 
providers or facilities, VA or non-VA, 
which have treated him since August 1996, 
for his low back disability.  Any 
identified providers, whose records have 
not already been associated with the 
claims file, should be asked to submit 
their records or reports of medical 
treatment. 

2.  The veteran should then be scheduled 
for appropriate examination to evaluate 
his service-connected residuals of a back 
injury.  A copy of the letter notifying 
the veteran of the examination should be 
associated with the claims file.  All 
indicated tests should be accomplished.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner prior to 
the examination.  

3.  The examination report(s) should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses, and should describe in detail 
the extent of any functional loss due to 
the back disability.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology and is evidenced by 
his visible behavior.  The examiner's 
inquiry should include consideration of 
all structures pertinent to movement of 
the affected joints.  It is important for 
the examiner's report to include a 
description of the above factors that 
pertain to functional loss that develops 
on use.  Each such problem should be 
equated functionally to additional loss 
of motion beyond that observed 
clinically.  See DeLuca, supra.  Any 
limitation of motion should be described 
as being slight, moderate, or severe.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  The RO should then review all of the 
additional evidence of record and 
readjudicate the veteran's claim for an 
increased rating for residuals of a back 
injury.

5.  If the action remains adverse to the 
veteran, the RO should provide a 
supplemental statement of the case to the 
veteran and give him a reasonable period 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this action the Board intimates no opinion, legal or factual, 
as to the ultimate determination in this case.  No action by 
the veteran is required unless he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


